Citation Nr: 1222661	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-32 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for peripheral neuropathy of the left upper extremity.

Entitlement to service connection for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for peripheral neuropathy of the left and right arms.

This issue was before the Board in March 2009 and January 2011, when it was remanded for further development.

The case has been returned to the Board at this time for further appellate review.  However, the appeal is unfortunately again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of service connection for a cervical spine disorder has been raised by the evidence of record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

In its most recent remand, the Board sought an addendum opinion from a VA examiner based on consideration of the Veteran's contention that overuse caused by service connected disabilities of the lower extremities and back.  As an example, he reported that he had to use his hands to lift himself because of weakness in the lower extremities.  The examiner was asked to specifically consider the Veteran's reports of "overusage" due to weakness in the lower extremities.

In a March 2011 addendum, the examiner commented that there was "no indication that [the Veteran] has any disease of the bilateral upper extremities other than a normal progression of use caused by a mild bilateral carpel tunnel syndrome."  The examiner did not comment on the Veteran's report of "overusage", or provide a rationale for the conclusion that the carpal tunnel syndrome was the result of a "normal progression of use."

Once VA attempts to provide an examination it must insure that the examination is adequate or explain why an adequate examination cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner other than the December 2009/March 2011 VA examiner, to determine whether any current peripheral neuropathy of the bilateral upper extremities is related to service or service-connected lumbar spine and peripheral neuropathy of the bilateral lower extremities disabilities.  

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, should be conducted.

The examiner should opine whether any current peripheral neuropathy of the upper extremities, including the previously identified carpel tunnel syndrome, more likely, less likely or at least as likely as not (50 percent or greater probability) is the result of a disease or injury in service.  

The examiner should discuss the December 2009 VA examination, as well as the addendum from March 2011 in this opinion.

The examiner should additionally opine as to whether peripheral neuropathy of the upper extremities is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his (a) lumbar spine disability; and/or (b) his bilateral peripheral neuropathy of the lower extremities.  

The examiner should specifically address the Veteran's contentions that his disorder is the result of overuse of his arms due to weakness caused by the service-connected disabilities.  The examiner MUST address both causation and aggravation in that opinion.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by reasons.  

If any of the above questions cannot be resolved without resort to speculation, then an explanation as to why this is so must be provided, and the examiner must state whether there is any additional evidence that would permit the necessary opinion to be provided.

4.  The RO/AMC should review the examination report to insure that it contains all information and opinions sought in this remand.

5.  If the benefits sought on appeal remain denied, the RO/AMC should issue a supplemental statement of the case; then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

